Appeal by the defendant from a judgment of the Supreme Court, Queens County (Browne, J.), rendered April 4, 1995, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court improperly curtailed his right of cross-examination is unpreserved for appellate review (see, People v Ianelli, 69 NY2d 684, 685, cert denied 482 US 914; People v Lyons, 81 NY2d 753, 754). In any event, this claim is unavailing. Although the right of cross-examination is protected by the Constitution (see, US Const 6th Amend; NY Const, art I, § 6), the trial court retains wide discretion to limit cross-examination " 'based on concerns about, among other things, harassment, prejudice, confusion of the issues, the witness’ safety, or interrogation that is repetitive or only marginally relevant’ ” (People v Ashner, 190 AD2d 238, 246, quoting Delaware v Van Arsdall, 475 US 673, 679).
Here, the defendant was able to elicit the inconsistency between the detective’s hearing testimony and the trial testimony and place it before the jury (cf., People v Moore, 193 AD2d 627, 628). The defendant’s present argument that he was deprived of the opportunity to elicit evidence that would support his defense is speculative and without merit (cf., People v Elder, 207 AD2d 498, 499). Ritter, J. P., Pizzuto, Altman and Krausman, JJ., concur.